Filed 2/14/22 P. v. King CA2/5
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

 THE PEOPLE,                                                B308568

           Plaintiff and Respondent,                        (Los Angeles County
                                                            Super. Ct. No. GA084339)
           v.

 SABRINA OCTAVIA KING,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Darrell Mavis, Judge. Reversed and remanded.

     Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rob Bonta, Acting Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Idan Ivri and Eric J. Kohm, Deputy
Attorneys General, for Plaintiff and Respondent.
                  ___________________________
      Defendant and appellant Sabrina Octavia King appeals
from the trial court’s denial of her petition for resentencing under
Penal Code section 1170.95.1 Due to an intervening change in
the law, the Attorney General agrees the denial must be reversed
and the matter remanded. We agree.
       FACTUAL AND PROCEDURAL BACKGROUND
      On November 14, 2012, defendant and codefendant Davon
Moore were charged by information with a single count of murder
(§ 187) and the felony murder special circumstance (§ 190.2,
subd. (a)(17)). Defendant entered a plea of not guilty.
      On March 27, 2014, on the prosecution’s motion, the court
amended the information to add a count of manslaughter (§ 192)
with a gang enhancement (§ 186.22, subd. (b)(1)(C)), and one
count of robbery (§ 211). Defendant then entered no contest pleas
to the new counts, and admitted the gang enhancement. She was
sentenced to an agreed-upon term of 21 years in prison. The
murder charge was dismissed pursuant to the plea agreement.
      On August 30, 2019, defendant filed a petition for
resentencing under section 1170.95, and requested appointment
of counsel. On November 5, 2019, the trial court summarily
denied the petition, on the basis that section 1170.95 relief was
available only for individuals convicted of murder, while
defendant was convicted of manslaughter.
      On September 8, 2020, defendant filed a second section
1170.95 petition, in which she explained that she had pleaded to
manslaughter in lieu of going to trial on a felony-murder charge.
She further asserted that she had agreed, and planned, to rob the
victim, and had not anticipated that her codefendant would use


1       All undesignated statutory references are to the Penal
Code.


                                  2
lethal force against him. On September 14, 2020, the trial court
again summarily denied the petition on the basis that section
1170.95 relief is not available to individuals convicted of
manslaughter.
       Defendant filed a timely notice of appeal. We affirmed,
concluding, as did the trial court, that section 1170.95 applies
only to murder, not manslaughter. (People v. King (Aug. 19,
2021, B308568) [nonpub. opn.].) Defendant sought Supreme
Court review. On October 27, 2021, the Supreme Court granted
review, and transferred the matter back to this court with
directions to vacate our decision and reconsider the matter in
light of the Senate Bill No. 775 (Stats. 2021, ch. 551)
amendments to section 1170.95, and the high court’s opinion in
People v. Lewis (2021) 11 Cal.5th 952.
       The parties agree that the Senate Bill No. 775 amendments
resolve this appeal. Among other things, Senate Bill No. 775
amended section 1170.95 to apply to manslaughter convictions.
As amended by Senate Bill No. 775, section 1170.95 now applies
to a defendant when: (1) an information was filed charging
felony-murder; (2) the defendant was convicted of manslaughter
by accepting a plea offer in lieu of a trial at which she could have
been convicted of murder; and (3) the defendant could not
presently be convicted of murder because she was not the actual
killer, did not aid and abet the actual killer with intent to kill,
and was not a major participant in the underlying felony acting
with reckless indifference to human life. (Stats. 2021, ch. 551,
sec. 2; see also § 189, subd. (e).) In the Attorney General’s brief
on remand, it concedes that the record establishes the first two
elements, and there is nothing in the current record showing
defendant cannot establish the third. Under the law as presently
amended, defendant is entitled to the appointment of counsel and



                                 3
a hearing on whether she established a prima facie showing of
entitlement to relief. (People v. Lewis, supra, 11 Cal.5th at
pp. 963, 966.)
                          DISPOSITION
      The order denying defendant’s petition for resentencing
under section 1170.95 is reversed. The matter is remanded for
the court to appoint counsel and permit briefing under section
1170.95, subdivision (c).




                                         RUBIN, P.J.
WE CONCUR:



                       BAKER, J.



                       MOOR, J.




                               4